         Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 1 of 37




                          UNITED STATES v. CALHOUN
                                    5:21-mj-8




                       DEFENSE EXHIBIT 2 (en globo)(37pp)




000001
                    Case 5:21-mj-00008-CHW Document- 9-3
                                                     -   Filed
                                                         ----01/21/21
                                                               - --- - ·- -- ---Page
                                                                                   - ·- 2
                                                                                        - --of 37
                                                                                           ~    -




                                  AFF1DAVI TOF /W;J£ W. G,ELEo,cL

                    BEFORE              ME,      the   undersigned      authority    first  appeared
           __,L/_--'t'--="-
                        - -_ Z._._I_ _ __ , and upon being first sworn upon oath, deposes and states as
           follows:

                  1.    I am over the age of 21, am sui Juris, and I have personal knowledge
           of the matters contained herein.




                                                                       ~
                                                                       NAME:
                                                                                               f'R
           Sworn to and subscribed before me
           This   /¥ dayofc # 2021.
        4-4
        Notary
               ~o~ t:-
                     Tublic                        Notary Public• Sumter County, Georgia
            My commis~ion expires:                My Commission Expires October 30, 2021
----- - - - - -- -- , -    '
              -,   ...
                     ~    ..
           Stamp or) eal: ~ : ~ ~
           000002

                            .'
                Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 3 of 37




                                      ~                       k         ~       ---
                                                                            ~~
                                                                                fl~-
                                      --   ~       ~r.,

                    •                               ••            I ~



                            ~ - ~       --     ~      --
- - - -- - -=-~-"-=--       ~~~~--.....--~-,-.- - - - - - - -


                                                                            ~     >




-•-.------
------+-½------------ - - - - - - - ---
                        - - ------- ----

           000003
         Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 4 of 37




000004
         Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 5 of 37




000005
                            Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 6 of 37




                                       AF               g
                                            FIDAVIT OF1/>rfh               L             /2ih ,e.,,,-,
                    J I <
            /i rJBEFO)lE     ME,    the    undersigned      authority   fi
                     V <:J / ' and upon .being first sworn upon oath d - rst dappeared
           follows:        ·                                        , eposes an states as


                  1.    I am over the age of 21 am . . .
           of the matters contained herein.    '  sw Juns, and I have personal knowledge




                                               f,,v .,,~                   fr) ~~,4/)                      ;:~
          ::£ 1-t~-
        ,viffe>)
                                   jc.,,9,/f. Wo~l,,f)                                    R/{. ., , _      hP:J
                                                                                r
                                                                                             4/4-1       ~;a,:1..f
        h-e.o,,                5 v/f ',,.fcJ       ,,-{-'   yY\~            I       y)




                       hr>J


                                                                           NAME:

            Sworn to and subscribed before me
                                            c9&x
           g4-;tc« ~.}- .
            This    /(i- day of               2021


            ~,?ta~blic
- - - . -=--·----
              My commission
                    _. -~   exp~ary
                             -      P~bl~c • Sumter Cou~ G
                                omm1ss100 Expi~es         eorgla
              _-                                        rao, 202121- - - - - - - - -
    -           r      ..-     ".:::                               -   ·




                    000006
         - . ..
            .           .
-   -   - -Case     -----·· --
            -------5:21-mj-00008-CHW         Document--9-3   --- - -- 01/21/21
                                                        - -- Filed    - -·---. ·- -- - Page ·-7 of
                                                                                                -- -
                                                                                                   37--- --- - --




                             AFFIDAVIT oF          C. t, s-t vn
                  BfORE      ME,       the     undersigned         authority       first     appeared
        __._I__ I - ,~ I
              - -'----"'-'---_;__-:, an d upon being first sworn upon oath, deposes and states as
        follows:

               1.    I am over the age of 21, am sui juris, and I have personal knowledge
        of the matters contained herein.


         My         ..R)perUnce

    Pu-:> a/war b-e-c l"1 pl-e a5-t'n -f
rJtJ! sfar d, ·llJ L /J; Z r"'11 vihd i S                         Q


/av-e h; s            COrlrilty _




         000007
         Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 8 of 37




000008
                                             - ·--· Filed
          Case 5:21-mj-00008-CHW Document--9-3      --- --· -01/21/21
                                                              -- -- - - -- -- -Page
                                                                               --- - 9-of---
                                                                                          37 --           -




                                 AFFIDAVIT       o~                 ,,,._f
                  ~ FORE          ME,    the   undersigned      authority    first   appeared
           L - />,f- 2._l
          -,.----'--==+t-----,
          follows:
                                    and upon being first sworn upon oath, deposes and states as


                 1.    I am over the age of 21, am sui juris, and I have personal knowledge
          of the matters contained herein.




              I Awe-                         llJtt/ J:9 11-6 wo».>                         q;,,-JJ

                                                               A        ~~7-d

 v~;-1e-                                   rJ1e,, t,/~


tu~          ht- 7rf .,,.,;_                           J</dL ~,,PIM fr'-
 ~aJ                                    /}(/€-   fo   fl~/~rr
 J      {V;tt                       A-~                         c:i!Y2-f2-
         Sworn to and subscrib»~me
         This   / li day of        2021.



         ~~=e,'~.:~s"-~~-
_ _ _M y_ C"Qrrfrru~SI<?l'.t e"Pires:        My Comm1ss1on Expires October 30, 2oz______ _____   _____ __ - - -



             000009
         Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 10 of 37




000010
                              Case 5:21-mj-00008-CHW Document --
                                                              9-3- --·Filed 01/21/21
                                                                       ------ -·- - - ·--- -Page      - -- of -37 -- - ----
                                                                                            -- -·- ·- 11                                                  - - · ---- -




                                                                             AFF1DAVITOF           :Jev-~ss ~~/EJ,S .-
                                   BEf ORE
                                         ME,     the   undersigned      authority    first  appe~ed
              __.li,._/J-l~~L-=Zo~_Z-.~j__, and upon being first sworn upon oath, deposes and states as
                            t
              foll s:

                     1.    I am over the age of 21, am sui Juris, and I have personal knowledge
              of the matters contained herein.


        vJ ;11 ia rv, ;vtc Ca II ctil                                                hOLtll'"">      r~      a 3el"l H~t            /Lt' rt.d c ,-f{z,,eV} ,

       A-s ~ fit.{].,; caVl-JtM~~~w, fC?S-to.r 1 ,A;tc&t,( I l,,4- s ke(I so
      $ u ff o rl!V-c, cf.' ""'.:' ..,,.. '"is~. Dv-e.,.,..._ u , 1 iv-u ~+ Note.,

      'r\v..- k i ~ N ., + l,} h.«--t- ..-"'--) "' .r-c, ~~-(it~ +o
       t *o-vi I,, i"' ""- $' •
         f_ ye '
                                                                                *
                                           i 5 "'- M <lV\ u) i+),, '3 fft. f- ;V'\-j-~"2)~ .
                                       r~ c..,T ~
                                                             j


                                                                                 \ '() " le-   V   f + ~~  .0        " " ' '· •




              Sworn to and subscribed before me
              This / ~ day of                   2021.                         c90N
              ~~ ~, C o v ~ / /
              Notary Public                                                                Notary Public - Sumter County, Georgia
              My COinFillSSism expires:                                                  My CornrnissiM- ex~,,..___ __                      - - --      - ·---
- - -- - --


                -- .. ,-" ' - -
              -----

               _.,.
               -
                      ....
                             ...
                                          .....
                                                                 - "I
                                                                 ~




              -~ orJeat~
              s?amp       · -.. ::.__:_
                                   ~
                                   .;..           _...   '       -~
               000011                                                   ~'
                            Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 12 of 37




                                                                                   -.-
                                                           AFFIDAVIT OF ,            Joevt'.k \c__ 0tv lle✓
                    )       I DEFORE                       ME,     the   undersigned      authority    first  appeared
                    -       Y-         ~            '2-- /  , and upon being first sworn upon oath, deposes and states as
                   follows:

                          1.    I am over the age of 21, am sui juris, and I have personal knowledge
                   of the matters contained herein.                                                                         +
                                                               Int,."'- ~ ; 5                  ~ \t,_.,,f'L6 - V-< '&fu~s •' ~
          Y\;t f C,:r, ~ \                            C0                           I .         L£> i.s ~ (,,I-<- 1-.' -
            (
          C,+,-z.~                         -
                                                       ~~ j oJ·'=!                 (A_,'_s
                                                                                                   rl\A-t-,       (   t'
                                                                                                                      r-4r
                                                                                                                                 I f.S
                                                                                                                                 1/0
                                                                                                                                             rf,~
                                                                                                                                             ,
                                                                                                                                                     J~
                                                                                         5 ul.A/4-                                              U •
                  A:i-,tl,. l_,A _l                        -
                                                                    /~   ~.S
                                                                           .
                                                                                                        ov-c:_
                                                                                                              ,
                                                                                                                                              .
                                                                                                                               )Gt-t #v'--"'~ ,L--t ,s
                                                    T'-J             ,,J. ~ { . ~                    J:"      VI,,:; II-(        ~ S"    LA,) pr ,d -
                  A-J.            0-'-'•~ ,m-
                                                 l4&7~,...
                                                                                     ;W!''·;5Cv,~_s
                                                                                              ,fY,d t,
                                                                                                    -                       {t::5-vl~
                                                                                                                                        ~-
                                                                                                                                          L
                                                                                                                      ~ juuS1 ~
                                               //~u_

              ?/4-      (}_(5~
                             r,
                            tt
                                               v
                                           ~ fv5 fu,w I
                                                                I   ~ .J,~-~
                                                                               -
                                                                               I
                                                                               t-(
                                                                                             4-(

                                                                                         ~ rl-, u,,,-
                                               '-      lf'Y1 ~
                    ~A                     I);
                    --f14(                 /!Jt-J-J



              Sworn to and subscribed before me
              This   / £    day of         >    2021.      &b.
              ~     ~        eoc,~                                   a/f
          Notary Public                                                Notary Public - Sumter County, Georgia
          My coinnrlssion expires:                                    MyCommissionExpiresOctober3_Q._mL__ __                    ___ ____ __
----   -- ----              --
           .
          _Stamp or seal:· - -
          -   ~         ~         ,.

                  000012
       - - - - - - - -- -·· -- -· - · - · - .. · - ----- -- .
             Case 5:21-mj-00008-CHW Document 9-3              - - - ·-Filed
                                                                        ----01/21/21
                                                                              - -·- . ·- ·- Page
                                                                                            - -- - - 13  of 37
                                                                                                     -· --  -    ·- -    ---- -    - -




                                   AFFIDAVIT OF\ )~\JJ-rtJ1e.                  \ ~le _r
                                                                                 0



                        BEF ORE                  ME,     the   undersigned      authority    first  appe ared
        ....;;l_-__,_(-=~::;....-~4-0'--"d:=-+(_ _, and upon being first sworn upon oath,
                                                                                          deposes and states as
        follows:

               1.     I am over the age of 21, am sui juris, and I have personal know
                                                                                      ledge
        of the matte rs conta ined herein.
          ~e... t ~ L              lS    ~        !--lo1--• ~ -         R~    .;;~~ :I-      Sc.,"- MA tJ
    lf..J~lL d _c.:> ~~~~                   \.L ~ \o t,\,_Q.\J                              -~ct) '--"" -   ~           \f,(_r   'J-
    ~e- c:)j      ~(1   ~~~




       Swor n to and subscribed before me
       This    /¢: day of           c::9
                                   fhJ    2021.

       ~~coe-ff~~
       Nota ry ptililic                            Notary Public - Sumter County, Georgia
       11y commission e?4?ires:                   My Commission Expires Qctabec 3Q 2021
- - --- ---
       -Stam p or seal: ' -
                           I   ~




        000013
                     Case 5:21-mj-00008-CHW Document 9-3 Filed
                                                         .   - 01/21/21
                                                               -- -- - - ·--- -Page  14·- of 37
                                                                               - -·- -       - -- - - --                        -




                                                      AFFIDAVIT OF             Ken          Do.o./e. /
                          BEFORE   ME,      the   undersigned      authority    first  appeared
          ____ 1-_.1.....t_·-~-'--- -, and upon being first sworn upon oath, deposes and states as
          follows:

                 1.    I am over the age of 21, am sui Juris, and I have personal knowledge
          of the matters contained herein.

                  J J...,-1~ ;.,....-.,--               ,-.<- ..c.J,(   r   ~r-t~ ~ 11~                 ~     0-f,:-~ -
                  /ft-....;. a.1-~ ;,,,._, :t. -kJp                         ~ ~:r.. ~           ».--4        ..J.- aJ.-.;-- ,




                                                                                               NAME:

          Sworn to and subscribed before me
          This    /8- day of                2021.      c:::9-3"-'
           ~~/~
         ;&£
         Notary-fyglic.
                                                                         Notary Public - Sumter County, Georgia
         My ~ mmission e?Pires:                                         My Cemmissio" Exphes October 30, 2021
- - - - --- , , _~ .,
          .. -. ..        ~

             j-       '
          .5tamp-::or se~: ,      ...,       --

                                               ~~
           -~
              ~


           000014
                          .,,   -I"-     ~
                                             . .. ~
                                                  ~
-        Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 15 of 37




                                      AFFIDAVIT OF                 ,Me.lan :J/{awk,it..S
                  BEFORE               ME,            the       undersigned           authority       first   appeared
         __,_/_-_,/'-'&
                      :c__      ---'--'1_ _ _ , and upon being first sworn upon oath, deposes and states as
                        ' -....:,2..
         follows:

                1.    I am over the age of 21, am sui juris, and I have personal knowledge
         of the matters contained herein.
                                                                               See a-1-fac.hed. -µI{_




                                                                                   '-;1&~
                                                                                    NAME:

         Sworn to and subscribed before me
         This /le day of                   2021.

         -~~c~cd~/f
    Notary rubqc/                                                      .
    MY COI!1!lllS.
            , ··;-s,.1On- qprres:
                           : ,, •                            Notary Public - Sumter Coun~   Geo,gla
_____                                                                   1 _ _ _ _ _ _ _ _ _ _ _ - -- •
                                                            ~~-30,202!'1-
        :::,- .. - -.... ,._ .
               ~i :_, i                 ~-
                                 '.- .· :
          Stamp; er seal:-               : :: -
              -:.. .._ -:: ...             .:...-
                  ~·     ...,/      ...............
              000015
                  J-.!~:·i i~~~'/
  Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 16 of 37


1/18/2021

Melanie S. Hawkins

I became acquainted with McCall Calhoun in September 2019 when my first cousin was arrested
on charges of elder abuse involving my aunt. Mr. Calhoun chose to represent my cousin even
though he was unemployed and not likely to be able to provide payment in a timely manner. Mr.
Calhoun diligently represented him as the case stretched on for months and the charges were
eventually dropped. Mr. Calhoun also assisted my cousin in his personal life by demonstrating
loyal friendship and perseverance both during and after the legal process. Mr. Calhoun's
dedication was evident during the times I met with him to discuss my cousin' s case. I have
 known his sisters for many years and during this time have heard of his devotion to his family
members.




                  Notary Public. Sumter Co
                 My Commission Expires Octunbty, Georgia
                                           0  er 30, 2021



    000016
                     Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page -·--
                                                                             17 of-- 37-           ·- - - - -- - . -   -




                                        AFFIDAVITOF            -z:t"~ J
                       BEFORE           ME,    the   undersigned      authority    first  appeared
             __/:_-_/_~~--e.~.......,,/~--,,
                                          and upon being first sworn upon oath, deposes and states as
             follows:

                    1.    I am over the age of 21, am sui Juris, and I have personal knowledge
             of the matters contained herein.




                                                                            NAME:

           Sworn to and subscribed before me
           This    /5- day of ~ 1 2021.
          ~%,,-, ,,~~
          ,.NotaryYu blic                       Notary Public - Sumter County, Georgia
           My :_'?mmission expires:            My Commission Expires October 30, 2021

- -- --
            Stamp or seal:

            000017
    Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 18 of 37




Hello,
My name is Mark Israel. I reside in Sumter county Georgia within a mile
of where my family settled around 236 years ago. I am also a life long
Sumter county resident. I've known McCall Calhoun since I was 6 years
old. He and I started school together at Southland Academy in Americus
Georgia the city McCall grew up in and where he now practices law
today. I've known Mr. Calhoun basically my entire life. As an adult I
have always known him to be a reliable and responsible person. A man
of the law he practices. He is grounded in Americus Georgia along with
his elderly mother of which he is the primary caregiver. My lifelong
impression of McCall is that he is an honest and dependable citizen of
 Sumter county that to my knowledge has never given anyone a reason to
 think otherwise. I've been asked a few times to write "character letters"
 before. This one is the only one I have ever felt was worthy of a
 response. I have faith that McCall will do what the court asks him to
 without question.
Thanks for your time, and thank you for considering my words.




                                                 MNotary P~bl!e • Sumter County,
                                                  Y Comm,SSlon Expires Od.o'oo,GeorrJ.a
                                                                                   30,2021




 000018
                 Case 5:21-mj-00008-CHW Document --
                                                 9-3- --·Filed
                                                          - ---01/21/21
                                                                --- - ·- -----Page   19 of 37
                                                                                - --- -- - ---- -- -                     .- ---




                                                  AFFIDAVIT OF              d'i/Jt I       '-I   µ;/ jt7 ,&;/,.,{_
                     BEFORE                       ME,           the   undersigned      authority
                 I
        __,_/......_.l_..t'---i/2""":.z.=o.=~=.L.-I_ _:,
                                                                                                    first  appeared
                                                           and upon being first sworn upon oath, deposes and states as
        follows:

               1.    I am over the age of 21, am sui Juris, and I have personal knowledge
        of the matters contained herein .

          .__J If<                        J;.,.-.-                 ,I/__ r ~~                {!J £-_          ;I ~
             I                                             7 - .a :~ / . / ~
            ,~ ,t ~ - -
                  /1.M.                    4,,




        Sworn to and subscribed before me
             . ~ -=--                                 -~" "---             21.

     ~~.&~~ ..Jlfl!.'£ a~~~L ____,£ ...£.!~N o~ta~r y~Publ ic
                                                                                 • Sumter County, Georgia
        NO tary ~ iblic                                           My Commission Expires October 30, 2021
       My_commission expire s:
- - -~~-- - ·=
                                       -I--

          000019
- - --   .----        ------ ---··
          Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 20 of 37




                                          AFF!DAVITOF li /4 £1114'.                      t-J/21 I/
          I .- I BEFORE
                      ~ -) MEand
                 ? - _::c.---=--+---
         -:---'------l,L(,L_
                                     ,                th
                                                       e   undersigned
                                                         b · fi
                                                                          authority    first
                                                                                               appeare
                                                                                                        d
         follows:                            ,       upon emg irst sworn upon oath, deposes and states as




         Sworn to and subscribed before me
         This    /y day of                 2021. c:98..,,
                                                                              - ;, ..:
                            Notary Public· Sumter Coun~ Georgia       -. ,, -. ' , -
         Notary uollc     PM~GOmm1ss1on Expires Octob~r 30, 2021   .::·-.:- - . .-..
                                                                   ~-.
     __ _M_y commission expires:                                    :; _- :;:

           Stamp or seal:
             000020
-   -   ·-    --     - -- -·- ···--·
                       Case    5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 21 of 37




                                                  AFF1DAVIT OF              ~l.c k. 9uH4.. J_~
                     l      "IJ}'t~~E             ME,           the       ~ndersigned              authority        first      appeared
                   ____.._--_.I.._."'-=....:.._-
                                     --          -, and upon bemg first sworn upon oath, deposes and states as
                   follows:

                          1.    I am over the age of 21 , am sui Juris, and I have personal knowledge
                   of the matters contained herein.


                     -:r::- h~ve-              /J!r ce.l/ lvr ;1,tosl-- d- ""( 1-k -
                                                  /<.. .. ~--
                 We_ ~-f- +,. scho / -hy-/-L . As- A~ 4/,,,/f /. , _
                IA S" ;- r"'-5 ,.J-l!j
                     t,            ,e                    ~uJ              c.L. .I--. .
                                                                 1'1,\,C. . I 11                      Af"      d.


              {-le- ,. s- .. I-.-,,.L 1,,..,; r~ ,._ MJ "' 1:; t!.//e--- -A.-,,_ ,,.J. .
             f/1.. ,I.'") h; (y.J< ,'A ,4""'<- c:." • 7"" J.-<,. ~j I
                                        .M                                         I: ,'<                                   4 t.J

         fY\          w     ,st ,·"' ,"~•-"••·Jr                      -l--o -f/. . ;,;   ;YI   JI    -I! v'.
              1
        f/-e        15       r,.   JJ. c;./~ . . .



                   Sworn to ?'nd subscribed before me
                          . ---=-'"-""--              ~ ~U:::U.::':L__.   2021.


                                                           Notary P~bl~ • Sumter County, Georgia
                   My-commission expires:                 My Comm1ss1on Expires October 30• 2021
- - - --'-::- - --

                   ---StamP
                          . or seal:
                                 .           '=

                    000021
                                                            · ·--- --- ----- -
                                                                             - - ---22 ·--of 37
                                                   --- - ---01/21/21
                                             -· - -Filed
                                                                                              ---                                            ----
            Case 5:21-mj-00008-CHW Document 9-3                              Page                                                        .




                     BEFORE                         ME,     the   undersigned      authority    first  appeared
            ---"J:......_                ..:...1.J_ _, and upon being first sworn upon oath, deposes and states as
                      - -.!J_i=----..:.)...
            follows:

                      1. I am over the age of 21 , am suijuris, and I have personal knowledge
            of the matters contained herein.




                                                                                    ,{tt~
                                                                                    NAM :

            Sworn to and subscribed before me
            This         /y
                          day of                cf}d1u
                                              2021.

            ;&JI,, ~                         CtJ~~RLlf
         Notary P{biic.
         My cofDrniision:expires:                         Notary Public • Sumter County, Georgia
                                                         My-eomtnlsSIOn EXplr'""S!i,..,.Oc
                                                                                        ..,.t"ooe
                                                                                              """"'"r3""0C""Y
                                                                                                         , 2mo2
                                                                                                              ....,..--- - - - -- -- - - -
-   - - -- ::';:~-~ ;~    - .,,-__
           .. . ' : ; . . --~:.
            St~1~ p-; r seaE             2=
               .            -
                                '-
                                         ----
                                      ,,..
                                       z -
                    ..
                   000022            ,'-
Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 23 of 37



1/18/2021

I am Richard L. Hawkins, Jr. I first met McCall Calhoun in 1984 as we crossed paths as
musicians. Although we have met, I have rarely been in his presence or communicated with
him. I have however known of him for all of these years and have never heard a derogatory
word about him. Because of this I have always respected him. That respect grew in 2019-20 as
 he represented a family member. During that case I found McCall to be very open and honest,
 providing effective counsel, which led to the charges being dropped. I was very impressed with
 the respect he showed us all.




       ;ttJ ~/P,,t-
   ;;64~£~,t:>4~f
                         izoz ·oe Jaqoioo sa   d
                          e16Joa~ \{Junoo J&JJ/ x3 uo1ss1wwoo ..<w
                                              wns • o11qnd NeJoN




      000023
         Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 24 of 37




                                                 AFFIDAVITOF               k;.             k ·IJJ~~

              dfMIBEFORE
                     I 1" o1,                    ME '       the      u d       .
                                                                     . n ers1gned
                                                                               authority    first   appeared
            follows:            7          oa I   ' and upon bemg first sworn upon oath, deposes and states as


                   1.    I am over the age of 21        ·· ·
            of the matters contained herein.     ' am sw ;uns, and I have personal knowledge


                       W1~/<ll5                   /)Al~ Jo             /JHO"-'t.       ;,     MitY         lc)µt'£J 1
                                           I ;/IJpf-              Aft~J J1t(;;~, 4i.woo;_; ;ri,
                                          '-j.3 /t:11R..~         ,,::/A,Jv _/{JI) .n-J J./2~ ,       (?   1J'-      0r

                            J~~F                  .;?/l"fJ1J1-IJ-.if-/... l.1-1~-/21t~R~

                                          Hlf~1,:Y 7f€~~~£ I; I-IJ~                                    ffe1--1t!.,o~-,
                                                        ---t>D               '
                           j1,1,lP /JoL-1 n~A· L                           E10d _                              .
                                      ,r          ;l,7t1£ fi}Evt£                  f AJow!U or:- Jl,AA To VD
                           J/11£~                ;?/tvV /JtJ-tJ                )     £yr IJ- /lu   p; n1           fl I} ,J 0

                                tJ/f£/2.f..               JaJ~t:rf<.'J:) -                                                            '
                                             IJ ~;                Alo,41 f}rrolltv-E.Y                                    19 r,evt_
                                                                                           ::if;J.:x£J~t,flV '.
                                                                                                           /J,v'f7

                           /l,-,efl-1~/l-'                 /n-rt; ~-            I~


           Sworn to and subscribed before me                                                                                    _ _       -=:>
           This    /Ee               day of      c1/8"-,          2021 .

          ~j(y
          Notary~bli~
                           ~CO&~~
                                ta        Pb '                                , , ._, ;_"
                       •   he· Sumter County, Geo,gla
                            0        ry                                         "
·-   -    M ~ comrms~~rf~~ ~!P.xpires October 30, 2021                     '-:_'-.   .:-
                                                                                           ·----:-.- - - - -· - -

           Stamp or seal:

               000024
         Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 25 of 37




000025
         Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 26 of 37




000026
         Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 27 of 37




000027
     Case
- - -·- -- 5:21-mj-00008-CHW                         Document
           - - - -·----·· -- -· - · · - . - .. . ·· --------.. . - - 9-3
                                                                     -·-- · - Filed   01/21/21
                                                                              - -- ---~- - ·--- -- --- - Page
                                                                                                         - -- - -28
                                                                                                                  --- of
                                                                                                                       --37
                                                                                                                         - - - ··- - - -




                          BEFORE      ME,     the   undersigned      authority    first   appeared
              _ )-_ J-'
                      ~~ ....._Q.
                               --'-)~ _, and upon being first sworn upon oath, deposes and states as
              follows:

                          1.            I am over the age of 21 , am sui Juris, and I have personal knowledge
              of the matters contained herein.



                     ff)       t     '-°'1\ ,'             C'>.                           p        ".s         0   1')            s
                 "11~\\ l:K ... ~-, \1\"'-1)'-l                                                re...f\.,_




             Sworn to and subscribed before me
             This   If day of                  2021.   c9AtJ
             No~ry-.Pt1bfic
             M{ comrnis~·i0n-expires·                             Notary Public· Sumler County, Georgia
       ____.:-::~ '- • .                     ~··       ·   ----My-Gon,mission-Expi ~'""ob"=er""30...,
                                                                                                  ,2""02'=1-       -     -   --
            fi / f ~\~\
            - SfamD or sf§al: : ::- -
               . -                          _- -i:
              ~-.                  ' .... ..,.,,__,~
                                            ·/.:::
                     000028
                     ~.; ,;        s. ·~,' "-.
                    Case 5:21-mj-00008-CHW Document 9-3 Filed
                                                         - - -01/21/21      Page
                                                              - ----- - -- ---       -- of -37-- -
                                                                               - ---29                            --- - - -




                                        AFFIDAVIT OF ~ ·lbt'/J1A-                 L,_p.
                          BEFORE                ME,      the   undersigned      authority    first   appeared
                       I Si::
              __._I---'--'__...__,Z.0~2"'-'l' ----' and upon being first sworn upon oath, deposes and states as
              follows:

                     1.    I am over the age of 21, am sui juris, and I have personal knowledge
              of the matters contained herein.




            Sworn to and subscribed b;:fore me


            zikZcc;P~~:.r
            N ota:ry. Pd hlic_.
            MY., COriunission- expires:
                                                Notary Public. Sumter County, Georgia
                                               My Commission Expires October 30. 2021
-   -   -                .
            --.... ·- -- --
            _ "--         --
                       -...


            -Sj:a,rnp-or seil: _.:: J
              000029
                                                             -- --- ----.. . 9-3 Filed 01/21/21 Page 30 of 37
                                         -· - . - . . . .. -Document
                         Case 5:21-mj-00008-CHW                                                -- - -- - -·-- -- - --- - -- -
                                                    ~
                                                                                    -




                                           AFFlDAVIT OF           kJIJ?7J5.A..      $nqh£(7il./ ;r I!. ,

                              BEFORE                    ME,      the   undersigned      authority    first   appeared
                  ____.l'---L../_8_..._.2:c.. .L. .I_ _ _ , and upon being first sworn upon oath, deposes and states as
                  follows:

                         1.    I am over the age of 21, am sui juris, and I have personal knowledge
                  of the matters contained herein.




                                                                                    ¢()
                                                         fl7Tii~ I-IE),




                 Sworn to and subscriba~~re me
                 This /b-      day of          2021.

                 ~~~c~C-
                 Notary Public                             Notary Public. Sumter County, Georgia

  -~
  .. - '
---       .
      .... ...
                 My ,<::o'rlpitjssion expires:
                     .               -
                                                          My Commission Expires October 30, ~21



      :°~ _- Stamp or sec1J:.
                                 ~




                 000030
              Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 31 of 37




                                                                        ?f'~                        ~ z               ~ ---
                                                                              ✓ -~                           ~                                -
                                                                                                                              ,_;::....:........,


                                                                                                                                            I




                                                                                          -1,, ....;
                                                                                               --,,,r-...:;___ __                                   _

                                                                                                                  __
                                                                                               - - - " -~- -.:;..__


                                                                                                    ~                     -
                                                                                          l     I
                                                                                              o/.




                                         ~                      --~               .
       i ~~~-~~
 • ~-~~~
--                    ~-=
                  - -~-~                                                                                              j


           ' ,· - ---
         ·1-          ~/4                 ~                                       "\;.::--t-~-- --                    ----
                                                            ✓
                                                            ~   ..    ' ➔ ~          '"'
                                                                               ........
                     Notary: Public - Sumlet.County~                  - - , -.; ~..:
        000031- --:-:-'
_ _- i.../


         JI    --
                   My~Commission Expires October 30, 2021
                                     -    -    -- -    -    _ ____
                                                                ""i : ..
                                                                    "" '-     .
                                                                              · ,, - - - - - - - -
                                                                            :..:.,___     - - ----
se 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 32 of



                       AFFIDAVIT OF     9-vaL/L- ct,        {!,A~ /{
             ? £FORE   ME,     the   undersigned      authority    first   appeared
       (_ f -- .2021    , and upon being first sworn upon oath, deposes and states as
       follows: ·




              000032
     Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 33 of 37




                                             AFFIDAVIToF             Hn11 (l :' .
                          BEFORE                                             P,        '   .L.11 VI S'
                          a                  ME,
                                                  d
                                                    the      d
                                                          un ersigned       auth . d
                 I
               ~,_-1--~--..!e!.,Z~I'....__
                   l
             follows:                         ' an upon being fi rst sworn upon oath    first andappeared
                                                                                onty' eposes      states as


             ofth 1.     I am over th e age of 21        ·-                             owe ge
                 e matters contained h erem.
                                          .       ' am sw 1uris' and I h ave personal kn 1 d


             ~
                     1
                          /lh ne,, (!fi_)hfJ'lLIGVavii               1
                                                                         iLhL     ½(_ er_ ~al)__
                                ' 'ft(_ e,              I$   ,f._   ff,,,_,,±~Sc;<..,, ,:u_d                   ./,e,/5
                 ':"'1t. w-d..t         /Le ~,uL IA. /tWL                                                       /.le,
              IA;-iw                         c.Jia;u1               l,;,t <')1~ 1 /)AVP .f,J.1
              11 u,/,_d.,                     cf7u,     e,~                         tr:: cP'--f'1           s,_;,,v,.c,2.
            /0           +1,,. ~,- '-/                       ln ~                  ,                   ,s          ff'<'-'

             /)#vi_ ~ ~ < / ~ , , , : , ~ M ~
                              . &'-h=
                                    ·                                    cfc:-                 u_. (P;,£Y
                                                                          F
                                                    wWaJ
            1o~, (J.,Jl,                           k,,-,c,J                            :flu± '--4 ;'., c/,o,.,.u;
             -1~ ud cfr>-V 10 ~"{fl • fJw,.
                                                                         i                        I    aU Jc~ 4b'iJ
             s                I,_   rrw-t-f,-iµ_ M-d                                NAi\iIE·

              worn to and subscribed b r                                                      .
             This                                iore me
                  ~....;,..,,:::=l- JJ a y of t,C}IJ     021.


             Notary ~ubr c ~ ,                               MNotary p ubl,c-su
                                                                         ,
             Mycom ,,,• , , , ··                              Y Commission Expmter County, Georgi
                                                                                ires Oclobe       a
                                                                                            'JQ 2021
--- -- · -- ----·· -· --~~on
                         ".,.
                              _fXEres:
                                r  -




             Stamp or seal: ,
                         000033
.   -- ·-   -•- ·-------·---·  · --
                   Case 5:21-mj-00008-CHW          -- ·- Filed
                                          Document 9-3     -------·--- - ·-------
                                                               01/21/21       Page----34-of
                                                                                         - --·----
                                                                                            37   ----- -·- -




                                                        AFFIDAVIT OF

                         BEFORE                         ME,   the       undersigned             authority     first   appeared
                . . . /.___-...l...."1__-_ '2,,0
                                             _ 2-__.(__, and upon being first sworn upon oath, deposes and states as
                follows:

                       1.    I am over the age of 21, am sui juris, and I have personal knowledge
                of the matters contained herein.




               Sworn to and subscribed before me
               This    Jc:J daY. of              2021.  cJ8N
                ~ ~.,:
               Notary Ptblic                                                    .
                           . ·, -•.., . . ·         •    •           Notary P~bl!c • Sumter County, Georgia
_______ _!V[y corrumss1on.'~xprres.                                 My Comm1ss100 fapi~&ll Oetooer so, 2021
                                        -     •Ir


                  -
                SiAmp or seal:

                000034
1/19/2021                                  Gmail - Bail Bond Letter, McCall Calhoun
                   Case 5:21-mj-00008-CHW Document        9-3 Filed 01/21/21 Page 35 of 37

  M Gmail                                                                                     Anne



  Bail Bond Letter, McCall Calhoun
  2 messages

  Rusty Wright <                      .com>                                                                   Mon, Jan 18, 2021 at 12:47 PM
  To :                         .com


    >
    >
    >
    > Hon Charles W. Weigle
    > United States Magistrate
     > Middle District of Georgia
     > PO Box48
     > Macon, Georgia 31202
     >
     >      Re: Bail Bond , W. McCall Calhoun
     >
     >      Dear Judge Weigle ,
     >
     >    Please consider this letter to be a recommendation for the release on bail of McCall Calhoun who I understand will
     appear before Your Honor on January 20, 2021.
     >    I have known Mr. Calhoun for well over 25 years. I have worked with him as co-counsel on several cases in the
     South Georgia area and have also had the opportunity to observe him at numerous court appearances. He has always
     provided excellent
     > Representation for his clients.
     >     I am also well acquainted with Mr. Calhoun's family, all of whom live in Georgia.
     > He has a permanent residence and law practice in the Middle Georgia District and I believe he will be a minimal also
     flight risk. Because of my experience with Mr Calhoun I also feel he is no risk of committing any additional crimes or
     being a danger to the community in general.
     >     Please take this letter into consideration in determining the release of Mr Calhoun under any conditions that the Court
     may see fit.
     >                                                Respectfully submitted ,
      >                                               G. Russell Wright
     >                                                Attorney at Law
     >
     >
     >
     >


  Anne                                                                                                         Mon , Jan 18, 2021 at 3:42 PM
  To : wmcalhoun@gmail.com

     [Quoted text hidden]




                              Notary Public • Sumter Coun~ Georgia
                             My Commission Expires Octo~r 30, 2021




               000035

htt1>3:/1maiLgoogl{!.com/mail/u/0?ik=95605c6af4&view=pt&search=all&permthid=thread-f%3A 1689247630221420 142&simpl=msg- f% 3A 168924 7630 2 -••   1/1
            Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 36 of 37




                                           AFFIDAVIT OF          /} ·            A
        /          BEFORE                  ME        th         /;flJdJ,&       c:,,.]Jfvi.51
        = I 1/,-..::...•'-
        - --:=
    follows:         .t:::.:.L/_ _           , and
                                                '    e b emg
                                                   upon   .unde   · sworn upon
                                                              first
                                                                rs1gned        onty
                                                                                 . depfirst
                                                                           authoath          appeared
              1.            I                                                       ' oses and stat
        f                            am ov    th                                                                es a,
       o ft
          /) matters contamed
         the                                          ;uris, and I ha,re personal kn ow1edge
                                e age of 21 ' am s111..
                          . er herein.


                                              1                     ";~. .                   V)ArrzU~
  J)A       IJN_.,                           l.wM-         rn~ -h ½lc_ &-.u                       c!..oJA
  rX~                                        .~ 1J,1g                        .~           JI./U-d. ~            ·
                        IU   '(J~ &,u..UM-                          ~ I                     J,j_~
                                                   )w., {).-$   a. ~                  -   -f)--Aa.v-L
  a., V                      Jf n ~ {'t/, tt~~) (?ADY-L- ~                        1                             (~s
 J_iJ;.JdJtt~ ~),                                                                           ~       ~           -M
                _r.JL,A-JV )'.,C.,
                               - ,?-+                 /,u-eM-                                p/ - 0~ _!}..I ,
  ·r>t-1- M ~
            1 ~ , '+1.J,,_,.._:;_, 13~,~
 ~tuV'--~ ~    . i ' ~ o/-lJ~ - 2-I

  Ii? I -              . -::U           i2i,::f tf./lL hid' Jldn'oxf',_µ,)                         .-p;t.--             L-·

       i:rn            to and subscribed b c                                      NAME:           " (1 ,5£:pr,a&/
            s          "/   o/        dar,of~_ e!Ore
                                               _ mel'l.l    2021.

   M
   Notary   p blic              Nots                  ,Hr
- - --Y  cornmi
     , ··--- ss~on
                . ·    .     ,, ... ,., ry Public . s
                    expires.. · -'lmmissioofap,<esOctob-
                                                     un:iter County,
   •               ,             .    •                                 e, 30, 2021

       ptamp-or s~al-:·-;                                                   ------



       000036
T
Case 5:21-mj-00008-CHW Document 9-3 Filed 01/21/21 Page 37 of 37


         FAMILY FOOT & ANKLE CENTER
                                                                                                      20 I A Rees Street
         LEONARD R. LaRUSSA, D.P.M. , F.A.P.W.C.A.
                                                                                               Americus, Georgia 31709
                                                                                              Telephone (229) 931-0505
                                                                                                   Fax: (229) 931-0509




    01/19/2021



    To Whom It May Concern:



    I have had the pleasure of knowing McCall Calhoun since he first became a patient in my practice in May
    2018. He has been back to the office on several occasions since . I have also had the opportunity to ask
    legal advice of him. Mr. Calhoun was very willing to help with his advice without compensation.



    He has served our community as a criminal defense attorney for many years . I know that he works
    hard on his cases, and often with little compensation . He takes his practice serouusly.



    Mr. McCall Calhoun is a legal practitioner who has served Sumter County generously for many years. He
    is known by me to be honest, and truly cares about people. I believe he will fllow through with the
    requests of the court in a professional manner.




            000037
